 

AO 91 (Rev. ll/ll)Cn'minal Complaint

 

UNITED STATES DISTRICT COURT

forthe

SOUTHERN DISTRICT OF TEXAS

 

United States of America

V.

4-Linda Nicole Moreno, YOB: 1986 (UsA),

Q_'Aaron Ortiz, YOB: 1988 (USA)

CaseNo. ':\". \Ztv\° l\q®

\_/\/VV\/\/ \./

 

Defendant(s')

CRIlV[lNAL COlV[PLA_INT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

Onoraboutthedate(s)of' 10/25/2018
Southern l)EUKiOfT€XaS
Coa'e Section
2 1 USC 8 4 6
21 USC 841

This criminal complaint is based on these facts:

l_l Continued on the attached sheet

 

Sworn to before me and signed ` my presence

Date: 10/26/2018 `J-'2‘1f_/'\.

City and State! McAllen, Texas

in the,county oindalgO in the

, the defendant(s) violated:

@j‘ense Descr'iptz`on

Conspiracy to Possess with the Intent to
Distribute and Possession with Intent to
Distribute Methamphetamine,
approximately 4.732 kilograms, a
Schedule II controlled substance.

(See Attachment I) .

th…;ev

Complainant'ssignature ,

Danielle Martin, DEA Special Agent

 

Pn`nted name md title

  

udge 's signathe

Juan F. Alanis, US Magistrate Judge
Printed name and title

 
 

Case 7:18-cr-01893 Document 1 Filed on 10/26/18 in TXSD Page 2 of 2

. On October 25, 2018, agents executed a federal search warrant at an apartment on Jason
Street, in Edinburg, Texas. Aaron ORTI_Z and Linda MORENO were the only individuals
present at the residence at that time

. A search of the residence revealed four (4) packages and one (l) bag of suspected
methamphetamine Agents also located numerous flat cardboard shipping boxes and a large
box full of material commonly utilized to wrap and distribute narcotics.'The total weight
of the suspected methamphetamine located in the apartment was approximately 4.732
kilograms. Upon locating the methamphetamine in the apartment, both ORTIZ and
MORENO' were detained by agents and later transported to the DEA McAllen District
Ofiice.

. Agents conducted an interview of ORTIZ. SA Estrada read ORTIZ his Miranda Wamings
out loud. ORTIZ stated that he waived his rights and agreed to be interviewed by agents.
ORTIZ stated that he had knowledge of the methamphetamine inside the residence and told
agents where the methamphetamine was located. ORTIZ also stated that he helped
MORENO package the methamphetamine that was located inside the residence

. Agents conducted an interview of MORENO. GS Townsend read MORENO her Miranda
Warnings out loud. MORENO stated that she waived her rights and agreed to be
interviewed by agents. MORENO stated that she received the methamphetamine earlier
that same day. MORENO stated that she Was going to sell the methamphetamine to an
unknown male from San Antonio, TX that same night.

. Agents subsequently field tested the four (4) packages and one (l) bag containing suspected
methamphetamine at the DEA McAllen District Ofiice, which tested positive for
characteristics of methamphetamine

